Citation Nr: 1046318	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served from January 1981 to June 1981, including on 
active duty for training (ACDUTRA) from April 14, 1981 to June 
16, 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In August 2009 the Board remanded the case for further 
development.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.  

In May 2009, the Veteran testified at a travel board hearing at 
the RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with his claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  A May 2005 rating decision denied service connection for 
schizophrenia on the basis that new and material evidence had not 
been submitted.  The Veteran withdrew his appeal of the adverse 
determination.

3.  The evidence received since the May 2005 rating decision is 
either cumulative or redundant.  By itself or in conjunction with 
previously considered evidence, it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for schizophrenia.




CONCLUSION OF LAW

New and material evidence has not been presented to reopen the 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for Department of 
Veterans Affairs (VA) benefits.  The notice must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  These notice requirements 
apply to all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; and 
the effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits is issued by the agency of original jurisdiction.  
Pelegrini, supra.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 5103A 
(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In reviewing the Veteran's claim to reopen his previously denied 
claim of entitlement to service connection for schizophrenia, the 
Board observes that, a November 2006 VCAA notice letter provided 
the Veteran with adequate notice regarding the specific basis for 
the prior May 2005 denial of his claim for service connection and 
what evidence would be necessary to substantiate the elements 
required to establish service connection for this disability.  
The November 2006 letter also informed him of the evidence needed 
for the assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The November 2006 VCAA notice was issued 
prior to the January 2007 rating decision from which the instant 
appeal arises.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in order 
to substantiate the claim prior to the initial decision.  In view 
of this, the Board finds that VA's duty to notify has been fully 
satisfied with respect to this claim.

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  Service treatment records, VA medical 
examination reports and treatment records are of record, as well 
as private treatment records, and Social Security Administration 
(SSA) records.  Also of record is the transcript of the Veteran's 
and his brother's testimony at a May 2009 personal hearing before 
the Board.  This evidence was reviewed by both the RO and the 
Board in connection with the Veteran's claim.  The Veteran's and 
his representative's written contentions were also reviewed in 
connection with his claim.  The Board notes that the Veteran's 
representative argues that VA has failed in its duty to assist 
the Veteran as it has not provided him a psychiatric examination 
to determine the etiology of his diagnosed schizophrenia.  
However, it is noted that in the absence of new and material 
evidence of record, the duty to assist by affording the Veteran a 
VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), 
(g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(holding that unless the veteran has submitted new and material 
evidence warranting the reopening of his claim, the duty to 
assist does not attach).  As discussed below, the Board finds 
that new and material evidence has not been submitted, and 
reopening the Veteran's claim is not warranted.  VA has provided 
the Veteran with opportunity to submit evidence and arguments in 
support of his claim.  The Veteran and his representative have 
not made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  There remains no issue as 
to the substantial completeness of the Veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2010).  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007).  

Analysis

The Veteran is seeking to reopen his claim of entitlement to 
service connection for schizophrenia which was originally denied 
by the Board in October 1986 on the basis that the Veteran's 
schizophrenia was not incurred or aggravated in service.  Most 
recently, the claim was denied by a May 2005 rating decision on 
the basis that new and material evidence had not been submitted.  
In February 2006 the Veteran withdrew his appeal of the May 2005 
rating decision.  That decision is final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2010). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

Reviewing the evidence submitted by the Veteran in his attempt to 
reopen his claim, the Board finds that he has not submitted new 
and material evidence.  The evidence on file at the time of the 
May 2005 rating decision consists of the service treatment 
records, VA and private treatment records, and the Veteran's 
statements and testimony at personal hearings.  However, the 
Veteran's claim continued to be denied as there was no new and 
material evidence submitted to show the Veteran's schizophrenia 
was initially manifested or aggravated during his period of 
ACDUTRA.  As noted in an October 1998 Board decision, the Veteran 
did not serve 90 days or more of "active, continuous" service 
to qualify for application of the presumptive provisions of 
38 C.F.R. § 3.309 (2010).  Thus, any evidence that his 
schizophrenia was first manifest within a year of his discharge 
would not merit a presumptive grant.  See 38 C.F.R. 
§ 3.307(a)(1)(2010).  Therefore, for evidence to be new and 
material, (i.e., relating to unestablished facts necessary to 
substantiate the claim and raising a reasonable possibility of 
substantiating the claim), the evidence would have to tend to 
show that the Veteran had schizophrenia during his service.

The evidence associated with the claims file subsequent to the 
May 2005 rating decision does not relate to a previously 
unestablished fact that would tend to substantiate the Veteran's 
claim.  Significantly, the material associated with the claims 
folders since May 2005 fails to reveal that the Veteran's 
currently diagnosed schizophrenia either had its onset in service 
or was aggravated by his service.  The submitted evidence 
consists primarily of VA treatment records showing ongoing 
treatment for the Veteran's schizophrenia.  While several of 
these treatment records note the Veteran's history of the onset 
of his schizophrenia in service or in 1981, many of the treatment 
records considered at the time of the May 2005 rating decision 
also contained reference to this history.  The additional medical 
evidence received from SSA and VA is cumulative of previously 
considered evidence and does not raise a reasonable possibility 
of substantiating the claim.  Likewise, the Veteran and his 
brother's testimony that he began hearing voices approximately 2 
months after his discharge from service, and their testimony that 
he was first hospitalized for psychiatric symptoms in 1982, does 
not raise a reasonable possibility of substantiating the claim as 
they indicate that his symptoms occurred subsequent to his 
discharge.  For these reasons, the Board determines the evidence 
submitted subsequent to the May 2005 rating decision is either 
cumulative or redundant of evidence previously submitted and does 
not relate, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim, and, in any event, does not raise a 
reasonable possibility of substantiating his claim.  
Consequently, the evidence received since the last final 
disallowance of the Veteran's claim is not new and material, and 
his petition to reopen the claim for service connection for 
schizophrenia must be denied.  38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been received, the claim for 
service connection for bilateral hearing loss is not reopened.  
The appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


